           Case 2:20-cv-01129-GMN-EJY Document 12 Filed 08/31/20 Page 1 of 4



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
 3   Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
 7   E: rphillips@psalaw.net
        mwessel@psalaw.net
 8      lrobinson@psalaw.net

 9   Attorneys for Defendant
     Walmart Inc.
10

11                                  UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA

13    KATHRYN KELLY, an individual                           Case No.: 2:20-cv-01129-GMN-EJY
14                           Plaintiff,                      STIPULATION AND [PROPOSED]
      v.                                                     ORDER TO EXTEND DISCOVERY
15                                                           DEADLINES
      WALMART INC.; DOES I-X, and ROE
16    CORPORATIONS I-X, inclusive;                           [FIRST REQUEST]
17                           Defendant(s).
18

19           Plaintiff KATHRYN KELLY (hereinafter “Plaintiff”) and Defendant WALMART INC.
20   (hereinafter “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby
21   stipulate to extend the remaining deadlines in the current scheduling order and discovery plan in this
22   matter for a period of forty-five (45) days for the reasons explained herein.
23           Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the first such discovery
24   extension requested in this matter.
25   ///
26   ///
27   ///
28   ///


                                                       -1-
         Case 2:20-cv-01129-GMN-EJY Document 12 Filed 08/31/20 Page 2 of 4



 1                                  DISCOVERY COMPLETED TO DATE
 2      •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3          26(a) disclosures;

 4      •   Defendant has served written discovery to Plaintiff and Plaintiff has submitted timely responses;

 5      •   Plaintiff has served upon Defendant written discovery;

 6      •   The parties have filed all required documents pursuant to ECF 2 to date;

 7      •   Plaintiff has provided provider specific authorizations;

 8    DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

 9          Discovery to be completed includes:

10      •   Defendant’s responses to Plaintiff’s written discovery;

11      •   Deposition of Plaintiff;

12      •   Depositions of Plaintiff’s treating physicians;

13      •   Depositions of fact witnesses;

14      •   Disclosure of experts by both parties;

15      •   Depositions of expert witnesses and rebuttal expert witnesses; and

16      •   Plaintiff to notice Defendant’s 30(b)(6) deposition.

17   The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension. The

18   parties agree that, pending this Court’s approval, extension of remaining discovery deadlines is

19   appropriate, as there was a slight delay in scheduling Plaintiff’s deposition and the submission of the

20   Joint Discovery Plan and Scheduling Order. Defendant’s calendar reflected State’s Court deadlines as

21   oppose to the scheduling order pursuant to this Court. This was an innocent oversight. Defendant has

22   subpoenaed applicable medical records regarding Plaintiff’s treatment pre and post incident and have

23   set Plaintiff’s deposition. These medical records and Plaintiff’s deposition transcript are required to

24   retain an expert and to provide a complete report, so the matter is decided on the merits. According, the

25   parties have agreed to a 45-day discovery extension to allow Plaintiff’s deposition to be taken by

26   Defendant prior to expert disclosures.

27          The parties have acted in good faith to request this extension and have no intent, nor reason, to

28   delay the resolution of this matter.


                                                     -2-
           Case 2:20-cv-01129-GMN-EJY Document 12 Filed 08/31/20 Page 3 of 4



 1                           [PROPOSED] NEW DISCOVERY DEADLINES
 2           Deadline to Amend Pleading:

 3                  Currently: September 17, 2020

 4                  Proposed: November 2, 2020

 5           Expert Disclosure Deadline:

 6                  Currently: October 17, 2020

 7                  Proposed: December 1, 2020

 8           Rebuttal Expert Disclosure Deadline:

 9                  Currently: November 16, 2020

10                  Proposed: December 31, 2020

11           Discovery Cut-Off Date:

12                  Currently: December 16, 2020

13                  Proposed: January 30, 2021

14           Dispositive Motion Deadline:

15                  Currently: January 15, 2021

16                  Proposed: March 1, 2021

17           Proposed Joint Pre-Trial Deadline:

18                  Currently: February 12, 2021

19                  Proposed: March 29, 2021

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -3-
         Case 2:20-cv-01129-GMN-EJY Document 12 Filed 08/31/20 Page 4 of 4



 1
            If this extension is granted, all anticipated additional discovery should be concluded within the
 2
     stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
 3
     made by the parties in good faith and not for the purpose of delay.
 4

 5   DATED this 31st day of August, 2020.                 DATED this 31st day of August, 2020.
 6
     GINA CORENA & ASSOCIATES                             PHILLIPS, SPALLAS & ANGSTADT LLC
 7
     /s/ Mahna Pourshaban                                 /s/ Latisha Robinson
 8   __________________________________                   ____________________________________
     GINA M. CORENA, ESQ.                                 ROBERT K. PHILLIPS, ESQ.
 9   Nevada Bar No. 10330                                 Nevada Bar No. 11441
     MAHNA POURSHABAN, ESQ.                               MEGAN E. WESSEL, ESQ.
10   Nevada Bar No. 13743                                 Nevada Bar No. 14131
     300 S. Fourth Street, Suite 1250                     LATISHA ROBINSON, ESQ.
11   Las Vegas, NV 89101                                  Nevada Bar No. 15314
12                                                        504 South Ninth Street
     Attorneys for Plaintiff                              Las Vegas, NV 89101
13   Kathryn Kelly
14                                                        Attorneys for Defendant
                                                          Walmart Inc.
15
            IT IS SO ORDERED:
16
                                           _____________________________________
17                                         UNITED STATES MAGISTRATE JUDGE
18
                                           August 31, 2020
19                                DATED:____________________________

20

21

22

23

24

25

26
27

28


                                                    -4-
